IN THE COMMONWEALTH COURT OF PENNSYLVANIA


J.S.C. and J.A.M.,                           :
                                             :
                            Petitioners      :
                                             :
                 v.                          : No. 678 M.D. 2019
                                             : Argued: November 10, 2020
Pennsylvania Department of Human             :
Services and Teresa Miller in her            :
official capacity as Secretary,              :
Pennsylvania Department of Human             :
Services,                                    :
                                             :
                            Respondents      :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge1
              HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE P. KEVIN BROBSON, Judge2
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge
              HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                                FILED: January 7, 2021




       1
          The decision in this case was reached before January 4, 2021, when President Judge
Leavitt served as President Judge.

       2
       The decision in this case was reached prior to January 4, 2021, when Judge Brobson
became President Judge.
                Before the Court are the preliminary objections (POs) in the nature of
a demurrer of the Pennsylvania Department of Human Services and Teresa Miller,
Secretary of the Department (Secretary) (collectively, DHS) and intervenor Berks
County (County)3 to the petition for review filed by J.S.C. and J.A.M. (collectively,
Petitioners) seeking declaratory and injunctive relief on the basis that the County
and DHS did not have the legal authority to enter into a court-approved stipulation
or request a stay that allowed the Berks County Residential Center (Center) to
remain open and operating pending litigation regarding DHS’s revocation of the
Center’s required annual Certificate of Compliance (Certificate). We sustain the
POs and dismiss the petition for review.
                The background of this case has been summarized by this Court in
one of the number of prior related actions as follows:

                In 2001, [the County] signed an intergovernmental
                service agreement with the Department of Homeland
                Security, Immigration Customs Enforcement (ICE), to
                operate the Center. Subsequently, DHS licensed the
                Center to operate as a Child Residential and Treatment
                Facility (child residential facility) pursuant to the
                regulations found at 55 Pa. Code §§3800.1-3800.312.3.
                The purpose of these regulations is to protect the health,
                safety and well-being of “children receiving care in a
                child residential facility through the formulation,
                application and enforcement of minimum licensing
                requirements.” 55 Pa. Code §3800.1. To that end, a
                child residential facility must obtain and maintain a
                [Certificate] from DHS. 55 Pa. Code §3800.11. A
                [Certificate] is a “document issued to a legal entity
                permitting it to operate a specific type of facility or
                agency, at a given location, for a specified period of time,
                and according to appropriate Departmental program


      3
          By June 4, 2020 order, we granted the County’s petition to intervene in this case.


                                                 2
license or approval regulations.”    55 Pa. Code §20.4
(emphasis added).

       Notwithstanding the Center’s licensure as a child
residential facility, it is one of three immigration
detention facilities in the United States that provides
residential family housing to undocumented immigrant
families seeking asylum while ICE enforces federal
immigration laws.       Consequently, [the p]etitioners
include [] children and adults formerly housed at the
Center. In addition, [the p]etitioners include Aldea[-The
People’s Justice Center (Aldea)], a nonprofit organization
based in Reading, Pennsylvania, that assists [the
p]etitioners.

       In general, DHS renewed the Center’s license from
2001 to 2015. More specifically, when the Center moved
to a new location in 2013, it relinquished the existing
[C]ertificate and applied for a new one. In February
2013, DHS granted the [C]ertificate for the new location.
Thereafter, [the County] renovated part of the Center and
sought to increase the capacity. In October 2015, DHS
advised that it was postponing a decision on the Center’s
request to increase the capacity. In November 2015, the
Center submitted its application for renewal of its
[C]ertificate for 2016-17.      Although DHS initially
granted the renewal application and issued [the
Certificate], DHS subsequently issued a November 2015
letter “rescinding” its actions. In January 2016, DHS
advised the Center of the decision to revoke the
[Certificate] for 2016-17 and to deny the request to
increase capacity. DHS based its decision on “a
determination that [the Center] was not operating as a
child residential facility under [DHS’s] regulations, but
rather . . . operating as a residential center for the
detention of immigrant families including adults.”

      In February 2016, the Center appealed. Although
the [DHS’s Bureau of Hearings and Appeals (Bureau)]
held a November 2016 hearing, the appeal remained
pending. Consequently, [the County] filed a January
2017 petition for review in the nature of mandamus and
special relief against the [Secretary] and DHS in this
                            3
              Court’s original jurisdiction at [The County of Berks v.
              Dallas (Pa. Cmwlth., No. 8 M.D. 2017),] seeking an
              order from this Court (1) compelling DHS to respond to
              the Center’s application for a 2016-17 [C]ertificate; and
              (2) directing that DHS be precluded from taking action
              against the Center thereby maintaining the status quo of
              its current [C]ertificate pending the outcome of this
              matter and any appeals. Subsequently, Senior Judge
              Leadbetter held a status conference after which a
              February 3, 2017, document styled “stipulation and
              order” was entered permitting the Center to continue
              operating despite the imminent February 2017 expiration
              of its [C]ertificate for purposes of maintaining the status
              quo during the pendency of the appeal of the license
              revocation before the Bureau (Case No. XXX-XX-XXXX)
              and the mandamus action before this Court [in Dallas].[4]

                     In April 2017, an administrative law judge (ALJ)
              sustained the Center’s appeal of the revocation of the
              2016-17 license.      DHS filed an application for
              reconsideration, which was granted. In January 2018,
              DHS entered an order setting aside the decision and
              remanding the appeal for issuance of a new adjudication
              with the option of reopening the hearing record or
              adjudicating based on the existing record. The Center
              requested reconsideration, which was denied in March
              2018.

                                            ***

                    While the litigation pertinent to the Center’s
              application for 2016-17 was ongoing, the Center filed its
              application for 2018-19. When DHS failed to respond,
              the Center filed a January 2018 petition for review in the
              nature of mandamus and special relief against the
              Secretary and DHS at [The County of Berks v. Miller (Pa.

       4
          See generally Department of Public Welfare v. Maplewood Manor Convalescent
Center, Inc., 650 A.2d 1117, 1119 (Pa. Cmwlth. 1994) (“See Pa. R.C.P. No. 229 (parties may
settle and discontinue cases). Under Pa. R.C.P. Nos. 2039(a), 2206(a), 2064, and 2230(b), the
power of parties to settle and discontinue cases is subject to court approval where the matter
concerns a minor, an incompetent, or a class action.”).


                                              4
               Cmwlth., No. 13 M.D. 2018),] seeking an order
               compelling DHS to act on the 2018-19 application and a
               request for a preliminary injunction. Ultimately, Judge
               Brobson issued a January 2018 order staying the action
               pending disposition of the administrative appeal
               involving the 2016-17 application.

                      In December 2019, this Court issued orders
               providing that Senior Judge Leadbetter’s February 2017
               stay in [Dallas] and Judge Brobson’s January 2018 stay
               in [Miller] shall remain in effect. In addition, we
               directed that the next status reports be submitted within
               ten days of the Bureau’s decision addressing DHS’s
               January 2018 order or by March 9, 2020, whichever
               occurs earlier.[5]
D.G.A. v. Department of Human Services (Pa. Cmwlth. No. 1059 C.D. 2018, filed
January 21, 2020), slip op. at 2-6 (citations to the record and footnotes omitted).6

       5
         On October 5, 2020, in Dallas, upon consideration of the parties’ September 2020 Joint
Status Report, and because the Bureau has not yet issued a decision, we ordered that the 2017
Stipulation remain in effect and directed the parties to file another status report within 10 days of
the Bureau’s decision or by January 3, 2021, whichever occurs earlier. That same day, a similar
order was issued in Miller.

       6
          This Court may take judicial notice of official court records and public documents at the
preliminary objection stage. See Pa. R.E. 201(b)(2) (“The court may judicially notice a fact that
is not subject to reasonable dispute because it . . . can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned.”); Williams v. Department of
Corrections (Pa. Cmwlth., No. 448 M.D. 2013, filed February 17, 2016), slip op. at 6 n.11
(holding that while the petitioner did not append the trial court’s judgment of sentence to his
petition for review, this Court would take judicial notice of it from the docket entries of his direct
appeal to Superior Court in the matter); Doxsey v. Pennsylvania Bureau of Corrections, 674
A.2d 1173, 1174 (Pa. Cmwlth. 1996) (taking judicial notice of copies of official criminal court
records, which the respondent had attached to its preliminary objection); Styers v. Bedford
Grange Mutual Insurance Company, 900 A.2d 895, 899 (Pa. Super. 2006) (holding that a court
may take judicial notice of a fact “which is incorporated into the complaint by reference to a
prior court action”) (citation omitted). See also 210 Pa. Code §69.414(a) (“Parties may also cite
an unreported panel decision of this Court issued after January 15, 2008, for its persuasive value,
but not as binding precedent.”).



                                                  5
               Petitioners filed this action seeking declaratory and injunctive relief to
close the Center because the parties could not enter into the 2017 Stipulation in
Dallas, and the 2018 Stay in Miller, which allows the Center to remain in
operation pending that litigation involving its previously-revoked Certificate. In
response, DHS and the County filed the POs in the nature of a demurrer,7 arguing
that Petitioners have failed to state a claim upon which relief may be granted.
               As a preliminary matter, this Court has explained:

                      Petitions for declaratory judgments are governed
               by the provisions of the Declaratory Judgments Act
               [(DJA)], 42 Pa. C.S. §§7531-7541. Although the [DJA]
               is to be liberally construed, one limitation on a court’s
               ability to issue a declaratory judgment is that the issues
               involved must be ripe for judicial determination, meaning
               that there must be the presence of an actual case or
               controversy. Thus, the [DJA] requires a petition praying
               for declaratory relief to state an actual controversy
               between the petitioner and the named respondent.

                      Declaratory judgments are not obtainable as a
               matter of right. Rather, whether a court should exercise
               jurisdiction over a declaratory judgment proceeding is a
               matter of sound judicial discretion. Thus, the granting of
               a petition for a declaratory judgment is a matter lying
               within the sound discretion of a court of original
               jurisdiction.

       7
         Pa. R.C.P. No. 1028(a)(4) states: “(a) Preliminary objections may be filed by any party
to any pleading and are limited to the following grounds: . . . (4) legal insufficiency of a
pleading (demurrer)[.]” In reviewing preliminary objections, we must accept as true all well-pled
allegations of material facts, as well as all inferences reasonably deducible from those facts. Key v.
Pennsylvania Department of Corrections, 185 A.3d 421, 423 n.3 (Pa. Cmwlth. 2018). However,
this Court is not required to accept as true any unwarranted factual inferences, conclusions of law,
or expressions of opinion. Id. Only where the pleading is “facially devoid of merit” should the
demurrer be sustained. Wurth by Wurth v. City of Philadelphia, 584 A.2d 403, 406 (Pa. Cmwlth.
1990) (citation omitted). It must be clear that the law will not permit recovery, and any doubt
must be resolved in favor of the non-moving party. Key.


                                                  6
Brouillette v. Wolf, 213 A.3d 341, 357 (Pa. Cmwlth. 2019) (citations omitted).
“[A]n action seeking declaratory judgment is not an optional substitute for
established or available remedies and should not be granted where a more
appropriate remedy is available.” Pittsburgh Palisades Park, LLC v. Pennsylvania
State Horse Racing Commission, 844 A.2d 62, 67 (Pa. Cmwlth. 2004) (citation
omitted).
               In the instant petition for review, Petitioners are collaterally attacking
the legality of this Court’s orders in Dallas and Miller as nonparties to those
proceedings, which permit the Center to operate under its Certificate while its
revocation is on appeal with the Bureau.8 Petitioners are arguing that this Court
should disregard our prior valid and enforceable orders issued in those matters
maintaining the status quo therein because the County and DHS did not have the
authority to enter into the stipulations underlying the orders in the first instance.
               However, Petitioners do not have a clear right to declaratory and
injunctive relief herein because DHS has the authority to enter into the stipulated
stays in those proceedings. See generally Department of Public Welfare v. UEC,
Inc., 397 A.2d 779, 786 (Pa. 1979) (recognizing the Department of Public
Welfare’s (Department)9 authority to enter into a “compromise and settlement”
agreement to settle a dispute based on the purported breach of written and oral


       8
         See, e.g., Engle v. Beaver County, 754 A.2d 729, 732 (Pa. Cmwlth. 2000) (holding that
a former stranger to an action is not permitted to insert himself into proceedings at the trial level
or on appeal through a voluntary substitution by claiming that he has a similar interest or that he
could have pursued a similar action in his own right).

       9
       The Department of Public Welfare was redesignated as DHS by Section 103(a) of the
Human Services Code, Act of June 13, 1967, P.L. 31, as amended, added by the Act of
September 24, 2014, P.L. 2458, 62 P.S. §103(a).


                                                 7
contracts); Department of Public Welfare v. Maplewood Manor Convalescent
Center, Inc., 650 A.2d 1117, 1118-20 (Pa. Cmwlth. 1994) (holding that the
Commonwealth’s Board of Claims had no authority to investigate the
reasonableness of, or to modify the terms of, a stipulation entered by the
Department and a nursing home resolving a dispute involving the reimbursement
for services rendered through the Medical Assistance program).
               Moreover, both this Court and the parties are bound by our prior
orders in Dallas and Miller maintaining the status quo in those matters throughout
the pendency of that ongoing litigation. See, e.g., Domagalski v. Szilli, 812 A.2d
747, 750 n.2 (Pa. Cmwlth. 2002) (citations omitted) (stating that when no petition
for reconsideration from a single-judge order of this Court is filed, that order is
binding unless it is palpably erroneous or it implicates subject matter
jurisdiction).10
               Finally, and quite importantly, unlike the petitioners in D.G.A., who
were also formerly housed at the Center, Petitioners herein have not sought to
intervene in the underlying Certificate revocation proceedings before the Bureau.
See D.G.A., slip op. at 13-16 (holding that the Bureau abused its discretion in
denying the petitioners’ petition to intervene in those proceedings pursuant to
Section 35.28(a)(2) and (3) of the General Rules of Administrative Practice and
Procedure (GRAPP),11 reversing the Bureau’s order denying the petitioners’

       10
         In this regard, Petitioners’ reliance on George A. Fuller Co., Inc. v. City of Pittsburgh,
327 A.2d 191, 193 (Pa. Cmwlth. 1974), and DeCarbo v. Borough of Ellwood City, 284 A.2d 342,
344 (Pa. Cmwlth. 1971), is misplaced because neither of those cases involved the validity of a
court-approved stipulation staying proceedings in that same court.

       11
          1 Pa. Code §35.28(a)(2), (3). Section 35.28(a)(2) and (3) of the GRAPP states, in
relevant part:
(Footnote continued on next page…)
                                                8
petition to intervene, and remanding the matter to the Bureau with directions to
permit the petitioners’ intervention).
             As this Court has stated:

                    A party challenging administrative decision-
             making that has not exhausted its administrative remedies
             is precluded from obtaining judicial review by mandamus
             or otherwise. The primary purpose of the exhaustion
             doctrine is to ensure that claims will be heard, as a
             preliminary matter, by the body having expertise in the
             area. It further provides the agency with the opportunity
             to correct its own mistakes and to moot judicial
             controversies.
Matesic v. Maleski, 624 A.2d 776, 778 (Pa. Cmwlth. 1993) (citations omitted).
Because Petitioners have failed to intervene in the underlying Certificate
revocation proceedings before the Bureau, unlike the petitioners in D.G.A., the



(continued…)


             (a) Persons. A petition to intervene may be filed by a person
             claiming a right to intervene or an interest of such nature that
             intervention is necessary or appropriate to the administration of the
             statute under which the proceeding is brought. The right or interest
             may be one of the following:

                                             ***

             (2) An interest which may be directly affected and which is not
             adequately represented by existing parties, and as to which
             petitioners may be bound by the action of the agency in the
             proceeding. The following may have an interest: consumers,
             customers or other patrons served by the applicant or respondent[.]

             (3) Other interest of such nature that participation of the petitioner
             may be in the public interest.


                                               9
instant action seeking declaratory and injunctive relief should be dismissed on this
alternative basis as well.
             Accordingly, the POs in the nature of a demurrer are sustained and the
petition for review is dismissed.



                                      MICHAEL H. WOJCIK, Judge




                                        10
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


J.S.C. and J.A.M.,                      :
                                        :
                        Petitioners     :
                                        :
                v.                      : No. 678 M.D. 2019
                                        :
Pennsylvania Department of Human        :
Services and Teresa Miller in her       :
official capacity as Secretary,         :
Pennsylvania Department of Human        :
Services,                               :
                                        :
                        Respondents     :



                                  ORDER


            AND NOW, this 7th day of January, 2021, the preliminary objections
of the above-named Respondents and Berks County as Intervenor are
SUSTAINED, and the petition for review is DISMISSED.




                                      __________________________________
                                      MICHAEL H. WOJCIK, Judge